Citation Nr: 0003079	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  95-07 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for pes planus, 
currently assigned a 30 percent evaluation.

2.  Entitlement to service connection for a back disability, 
claimed secondary to service-connected pes planus.

3.  Entitlement to service connection for residuals of 
frostbite of the left foot, to include fungus and loss of the 
third toenail.  

(The issue of whether the veteran has a serious employment 
handicap, for purposes of extending his entitlement to a 
program of vocational rehabilitation under the terms and 
conditions of Chapter 31, Title 38, United States Code, is 
the subject of a separate decision.) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from June 1983 to June 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of May 1999.  Although not formally certified for appellate 
consideration, the veteran asked that the appeal as to these 
issues be decided simultaneously with the vocational 
rehabilitation issue that is the subject of a separate 
decision.  The appeal was perfected in July 1999, and, 
accordingly, the Board may take jurisdiction of the issues.  
38 C.F.R. §§ 20.101, 20.200 (1999).   


FINDINGS OF FACT

1.  There is no competent evidence of the presence of 
frostbite or a fungal infection involving the feet in 
service.

2.  Neither tinea pedis nor onychomycosis diagnosed several 
years after service is shown, by competent evidence, to be of 
service onset, or related to any events which may have 
occurred in service, including claimed frostbite.

3.  The veteran is service connected for bilateral pes 
planus.

4.  There is competent evidence of a current back disability, 
and of a nexus linking the back disability to service-
connected pes planus.

5.  Pes planus is manifested by pain on use and tenderness to 
palpation, without objective evidence of marked pronation or 
inward displacement, extreme tenderness, spasm, or 
callosities.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for residuals of frostbite of 
the left foot, to include fungus and loss of the third 
toenail.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The claim of entitlement to service connection for a low 
back disability is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

3.  The criteria for an evaluation in excess of 30 percent 
for pes planus have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 
4.45, 4.59, Part 4, Code 5276 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Service Connection

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved 
concerning the service connection issues is whether the 
appellant has presented evidence that the claim is well 
grounded; that is, that the claim is plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to provide a medical nexus 
between his current condition and the putative continuous 
symptomatology.  Voerth v. West, 13 Vet.App. 117 (1999).  
Thus, for a well-grounded claim, there must be competent 
medical evidence to provide a relationship between his 
current disability and either an in-service injury or his 
continuous symptomatology.  Id.  

1.  Service connection for frostbite residuals and/fungus

Service medical records do not show the presence of a fungal 
infection of the feet or frostbite.  

A VA examination of the feet in May 1993 disclosed no 
evidence of swelling or fungus under the nails of the feet, 
and toes were normal.  

In his claim, dated in December 1997, the veteran stated that 
he wished to establish service connection for "frostbite 
and/or fungal condition as it relates to the occurrence of 
the left foot and the loss of the third toe nail, since my 
discharge from active duty," and that the "condition began 
approximately in 1984 during my one year hardship tour of 
duty" in Korea.  

In December 1997, the veteran was evaluated by B. Hamm, DPM, 
for a thickened, discolored, dystrophic toenail on the left 
foot.  The veteran stated that it had happened intermittently 
for many years, with pain associated with the thickness of 
the nail.  He stated that approximately two weeks earlier, 
the toenail had completely come off.  He related a history of 
repeated exposure to cold while in the service in Korea, and 
also possibly repeated injuries to his foot by stubbing his 
toe.  On examination, the third nail on the left foot was 
regrown approximately half the distance over the eponychium.  
The nail was pink and viable with no signs of discoloration 
or dystrophic areas at present.  The diagnosis was 
onychomycosis of the third digit of the left nail.  Dr. Hamm 
noted that this would be a permanent recurrent condition, 
most likely caused by an injury to the nail bed at some time 
in the past, leading to a decrease in blood supply to the 
nail bed area, which had allowed for repeated fungal 
infections.  

A VA outpatient treatment record dated in April 1998 
disclosed a rash of the left big toe consistent with tinea 
pedis.

On a VA general medical examination in June 1998, the 
veteran's skin was without rashes, and the toenails were 
normal.  A podiatry examination found the feet to be normal.  
On orthopedic examination, the feet were normal, with the 
skin of the feet noted to exhibit normal thickness and sweat 
pattern.

As to whether current disability has been shown, the VA 
examinations in June 1998 did not disclose any abnormalities 
of the skin or toenails.  However, the requirement of current 
disability is met if symptoms are present at the time the 
claim is filed.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  On the December 1997 evaluation, the same month the 
veteran filed his claim, although the nail itself was normal 
at that time, except for its half-grown state, onychomycosis 
was nevertheless diagnosed.  Consequently, current disability 
is shown.  

As to inservice incurrence, the veteran is not competent to 
state that he had frostbite or a fungal infection in service, 
as those are medical diagnoses, as opposed to descriptions of 
symptoms, and, hence require medical expertise.  See Heuer v. 
Brown, 7 Vet.App. 379 (1995).  The medical evidence of record 
does not show the presence of frostbite or a fungal infection 
of the feet in service.  Consequently, there is no competent 
evidence of inservice incurrence.  

Moreover, there is no medical nexus linking the apparent 
residuals of onychomycosis of the left toenail to service.  
In this regard, an etiological link between claimed inservice 
fungal infection and/or frostbite requires medical evidence.  
See Heuer.  The examiner in December 1997 noted that the most 
likely cause was an injury to the nail bed at some time in 
the past, leading to a decrease in blood supply to the nail 
bed area, which had allowed for repeated fungal infections.  
The veteran has not claimed to have injured his nailbed in 
service.  Although he noted frequent stubbing of the toe on 
the December 1997 examination, he did not explicitly relate 
the injuries to service.  

Accordingly, in the absence of competent evidence of 
inservice incurrence or a nexus, the claim for service 
connection for onychomycosis is not well-grounded.  

2.  Service Connection - Low Back Disability

The veteran contends that he suffers from a low back 
disability that was caused by his service-connected pes 
planus.  Disability which is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (1999).  Additionally, "when 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation."  
Allen v. Brown, 7 Vet.App. 439 (1995).  A well-grounded claim 
for service connection on a secondary basis requires 
competent evidence, generally medical, of current disability, 
and of a nexus between current disability and a service-
connected disability.  Reiber v. Brown, 7 Vet.App. 513 
(1995).  

Regarding whether the veteran has current disability, he 
carries a diagnosis of mechanical back pain.  A recent Court 
decision held that that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, No. 97-
1948 (U.S. Vet. App. Dec. 29, 1999).  Further, both VA and 
private examinations in June 1998 found that there was no low 
back disability present, and that bulging discs shown on an 
MRI represented normal structural variants.  Nevertheless, a 
September 1997 report from F. Morgera, D.C., noted that X-
rays had shown mild convexity of the lumbosacral spine.  In 
addition, R. Gotlin, D.O., noted, in November 1997, a 
"rather mild biomechanical aberration."  Thus, there is 
medical evidence of current disability.  In this regard, 
evidence is not weighed until after a claim has been 
determined to be well-grounded.  King v. Brown, 5 Vet.App. 
19, 21 (1993).  

As to a nexus to service-connected disability, the veteran 
claims that private doctors, including an orthopedist and a 
chiropractor, have attributed the cause of his back 
disability to his service-connected pes planus.  However, a 
veteran layperson is not competent to relate what a doctor 
has said.  Robinette v. Brown, 8 Vet.App. 69 (1995) ("the 
connection between the layman's account, filtered as it was 
through a layman's sensibilities, of what a doctor 
purportedly said is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence").  

The file contains numerous records of the veteran's treatment 
and/or evaluation for low back pain, which include a physical 
therapy initial evaluation dated in October 1997 that 
contained an assessment of mechanical low back pain secondary 
to leg length discrepancy and left heel spur.  Dr. Gotlin's 
report, dated in November 1997, noted, by way of history, 
that the veteran's back pain had begun four years earlier, 
and a chiropractor had correlated a leg length discrepancy 
with the low back pain.  He stated that a podiatrist had also 
felt that the leg length discrepancy contributed to the back 
pain.  However, Dr. Gotlin did not find a significant leg 
length discrepancy to be present.  

Additionally, according to a VA outpatient record dated in 
March 1998, the veteran complained of back pain of three 
years' duration, and stated that he had been told his back 
problem was secondary to his foot disorder.  The impression 
was musculoskeletal pain, with no opinion offered by the 
examiner as to the cause of the pain.  Medical evidence which 
is simply information recorded by the examiner "unenhanced 
by any additional medical comment by that examiner, does not 
constitute 'competent medical evidence.'"  LeShore v. Brown, 
8 Vet.App. 406, 409 (1995).  

However, also of record is a statement dated in October 1997 
from A. Merola, M.D., summarizing an evaluation of the 
veteran's back.  The veteran related that he had been treated 
for pes planus by a podiatrist who said that some of this may 
be responsible for the veteran's back complaints.  In the 
form he completed to excuse the veteran from work, for 
"history and date of onset of present condition," he wrote 
"low back pain/strain syndrome [secondary] to poor foot 
mechanics."  It is ambiguous whether this was an independent 
conclusion, drawn by the physician after listening to the 
patient's lay history and performing an examination, or 
whether he was simply reporting history.  See Sanchez-
Benitez, supra.  In such cases, doubt must be resolved in the 
veteran's favor.  38 U.S.C.A. § 5107(b) (West 1991).  
Accordingly, it is concluded, for the purpose of determining 
whether the claim is well-grounded, that Dr. Merola made a 
medical judgment based on both factors, and, accordingly, the 
requisite nexus is provided, and the claim is well-grounded.  
Further development will be required prior to a decision on 
the merits of the claim, however.

3.  Increased Rating-Pes Planus

The appellant's contentions regarding the increase in 
severity of his disability constitute a plausible or well-
grounded claim.  Proscelle v. Derwinski, 2 Vet.App. 629 
(1992).  The relevant facts have been properly developed, 
and, accordingly, the statutory obligation of the Department 
of Veterans Affairs (VA) to assist in the development of the 
appellant's claim has been satisfied.  38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet.App. 78 (1991).  

In January 1988, service connection was granted for bilateral 
flat feet, assigned a 10 percent rating.  In July 1992, the 
veteran was examined by G. Thompson, DPM, for the Social 
Security Administration (SSA) Disability Determinations 
Office.  The veteran complained of pain and cramping in his 
feet while walking and standing.  There was considerable 
tenderness on physical examination, and X-rays showed 
lowering of the longitudinal arch, pes planus, bilateral, and 
dorsiflexion of the first ray, bilaterally, noted to indicate 
that the foot could not function as a lever to propel the 
body in the toe-off phase of walking.  The examiner's opinion 
was that the veteran could not stand and work, but could sit 
and work.  On a VA examination in May 1993, the veteran 
complained of pain in the feet with walking more than two 
blocks, and that he could not stand more than ten minutes.  
Depression of the medial arches was evident on inspection.  
X-rays showed that both feet were pronated.  In a decision 
dated in February 1994, the Board granted a 30 percent rating 
for the veteran's bilateral pes planus.  

Also in April 1997, the veteran obtained employment as a 
conductor with a metropolitan transit authority.  Beginning 
in September 1997, he was noted to be out sick secondary to 
foot and low back pain.  Evaluations conducted during the 
next several months included a September  13, 1997, 
examination by K.  Aglietti, DPM, who wrote that the veteran 
had been previously advised, at the VA, to obtain 
inserts/orthotics, which he had not done.  On examination, he 
had a flexible low-arched foot type.  He was tender to 
palpation of the plantar fascia and plantar medial calcaneal 
tubercle in the right foot.  X-rays were noted to reveal the 
absence of plantar calcaneal spurring.  The diagnoses 
pertaining to the feet were calcaneal spur syndrome with 
plantar fasciitis of the right foot, and flexible pes planus, 
bilaterally.  

Correspondence from W. Deutsch, DPM, dated in September and 
October 1997 discloses that he first saw the veteran on 
September 15, 1997, for the complaint of foot pain.  He had 
bilateral pes planus, and an antalgic gait.  Palpation of the 
medial calcaneal tubercle of the right foot elicited pain 
with a palpable bursitic mass.  X-rays revealed evidence of 
calcaneal spurring and some cystic deterioration of the 
tibial sesamoid.  It was noted that the functional orthotics 
should be successful in relieving the plantar heel pain and 
take the stress off of the first metatarsal joint.  The 
diagnoses noted on notes for the veteran's employer were 
acute tibial sesamoiditis of the left first metatarsal and 
acute bursitis of the right calcaneus.  He was not to perform 
walking, standing or stair climbing for a  two week period.  

P. Atakent, M.D., also evaluated the veteran in October 1997, 
noting complaints of pes planus, heel spur, left metatarsal 
pain, and leg length discrepancy.  It was noted that the 
veteran's job as a conductor for the metropolitan transit 
authority required standing six hours per day; he had been 
out sick due to low back and left foot pain.  

In November 1997, the veteran was evaluated by R. Gotlin, 
D.O.  The veteran complained of foot and low back pain.  As 
pertinent to the feet, his gait was with bilateral pes 
planus, and he had dynamic pronation on ambulation.  There 
was tenderness over the first metatarsal phalangeal area on 
the left and mid-foot tenderness over the plantar fascia on 
the right.  There was no edema, effusion or skin changes.  
His gait was with bilateral pes planus.  The impression was 
plantar fasciitis.  Dr. Gotlin did not feel that the veteran 
was disabled from his usual and regular duties as 
"conductor."  Much of his reason for missing work was 
subjective in the sense of plantar fascial pain, which was 
rather troublesome at times.  The plantar fasciitis should be 
addressed with physical therapy.  

Dr. Deutsch evaluated the veteran again in December 1997.  
The veteran had an antalgic gait.  There were no gross 
deformities observed.  Palpation of the medial calcaneal 
tubercle of the right foot elicited pain with a palpable 
bursitic mass.  The left first metatarsal phalangeal joint 
had slightly restricted range of motion with palpable 
tenderness under the sesamoid bones.  X-rays disclosed 
evidence of calcaneal spurring and cystic deterioration of 
the tibial sesamoid.  He was to avoid standing, walking and 
stair climbing.  

Later that month, the veteran filed a claim for an increased 
evaluation for pes planus, from which the current appeal 
ensues.  

In February 1998, the veteran was evaluated by F. Montas, 
M.D., for orthopedic complaints including pain in both feet.  
The veteran stated that he had not obtained any relief with 
the special shoes prescribed by his podiatrist.  On 
examination, the right foot was tender at the heel.  The left 
foot was tender at the metatarsal phalangeal joint of the 
first toe on the plantar aspect.  The diagnoses were 
calcaneal bursitis of the right heel and metatarsalgia of the 
left foot.  X-rays were conducted, which were negative for a 
heel spur, and Dr. Montas recommended magnetic resonance 
imaging (MRI) of the feet.  

Dr. Deutsch wrote, in February 1998, that the veteran had 
been treated for right heel pain and left tibial 
sesamoiditis.  He had received medication, physical therapy, 
injections and orthotics, but stated that he had yet to feel 
relief in either of the areas, and that he felt his work was 
aggravating his painful foot condition.  He wrote that the 
veteran stated that he could not stand, walk or climb stairs.  

In February 1998, the veteran had MRI of the feet at Parkway 
Associates in Brooklyn, New York.  An MRI of the right foot 
was essentially negative.  The MRI of the left foot did not 
disclose any significant pathology, including of the left 
ankle.  

The following day, the veteran had a podiatry consult at the 
Indianapolis VA.  On examination, he had pain to palpation 
and range of motion of the first metatarsal phalangeal joint 
on the left and right plantar heel.  The assessment was 
sesamoiditis and plantar fasciitis.  Follow-up consult in 
April 1998 noted flat feet, sesamoiditis, and plantar 
fasciitis.   

In June 1998, the veteran was evaluated by T. Forschner, 
M.D., for the New York office of disability assistance.  He 
noted that the veteran previously had been a subway train 
conductor, and stated that he had been terminated due to 
performance.  The veteran stated that he had been unable to 
stand too long on his feet on that job, due to low back and 
foot pain.  He had last worked in September 1997.  He had 
molded insoles that were to be placed in his shoes; however, 
he was carrying them in his backpack.  On examination, the 
veteran was able to stand on his heels and toes.  The feet 
had normal configuration with plantar arches longitudinal and 
lateral normal.  He did not have any deformity of his ankles, 
metatarsal bones, or phalanges.  There were no bunions.  He 
did not have any abnormalities.  Palpation of the feet failed 
to reveal any point of severe tenderness.  He stood with 
normal curvature in the plantar area.  He fully moved his 
toes and ankles.  X-rays of the right foot disclosed a normal 
plantar curvature, and no evidence of spurs; the impression 
was normal right foot.  X-rays of the left foot disclosed no 
evidence of spurring, and normal plantar curvature.  It was 
noted that "patient does not have pes planus."  The 
impression was normal left foot.  In conclusion, the examiner 
noted that there was quite a discrepancy between his 
subjective complaints and the objective examination.  The 
"objective examination failed to reveal any defect in ... 
his feet."  Dr. Forschner commented that although he may 
have had an episode of inflammation such as plantar fasciitis 
in the past, there were only subjective complaints noted on 
examination.  

On a VA examination in June 1998, the veteran complained of 
pain in both feet from the time he woke up throughout the 
day, which forced him to reduce activities, but was not 
affected by activities.  On examination, the veteran walked 
with a normal gait, and toe and heel walking were performed 
without difficulty.  There was no obvious deformity of the 
feet.  There was no rigidity or spasm of the feet, the heels 
were in the neutral position, and there was no restriction of 
inversion or eversion.  He had a normal arch of the feet.  
There was no tenderness of the feet, or abnormal callosities.  
The examiner reviewed X-rays taken in September 1997, and 
noted that they were normal.  There was no evidence of 
arthritis in the feet, although there was a tiny ridge on the 
head of the first metatarsal which suggested that the 
earliest changes would occur in these joints.  

The examiner reviewed the file, and commented that the 
findings noted by Dr. Aglietti were not confirmed on the 
current examination.  The impression was that there was no 
evidence of a flat foot deformity, and certainly no evidence 
of a disabling flat foot deformity which would produce muscle 
spasm, rigidity, or other observable findings.  The examiner 
felt that in view of the absence of any physical evidence of 
disability, the persistence of his complaints over many 
years, as demonstrated by the voluminous records, and his 
denial of any emotional disorder or even anxiety, a diagnosis 
of somatization disorder was likely.  It was recommended that 
he have a neuropsychiatric evaluation.  In July 1998, the 
veteran declined a psychiatric evaluation.  

The veteran also underwent a podiatry examination, 
complaining of pain and tenderness in the right heel and left 
forefoot, worse on ambulation.  He stated that the orthotics, 
which had been provided by the VA and a private podiatrist, 
had not helped at all.  X-rays were taken, and were normal; 
there was no evidence of a heel spur deformity of the right 
foot, or of osseous changes about the left first metatarsal 
phalangeal joint.  Examination was normal, and the veteran 
did not walk with a limp.  There was an "absence of any 
current objective data to support the level of discomfort 
presently experienced by the patient."  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require, in evaluating a given disability, that the 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Mild pes planus, with symptoms relieved by built-up shoe or 
arch support, is rated noncompensable.  Moderate pes planus, 
with weight-bearing line over or medial to great toe, inward 
bowing of the tendo achillis, pain on manipulation and use of 
the feet, warrants a 10 percent rating.  Severe bilateral pes 
planus, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities, warrants a 30 percent rating.  For pronounced 
bilateral pes planus, with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances, 
a 50 percent rating is warranted.  38 C.F.R. Part 4, Code 
5276 (1999).  

Currently, the veteran is in receipt of a 30 percent 
evaluation reflective of severe bilateral pes planus.  
However, according to the most recent medical evidence of 
record, the veteran does not have pes planus.  Although the 
evidence is conflicting regarding the level of severity of 
the veteran's pes planus disability, three separate 
examinations in June 1998, two VA and one private, contained 
virtually identical findings, and concluded that the veteran 
did not have pes planus.  In addition, MRI scans in February 
1998 were normal.  Moreover, the positive evidence does not 
show findings which could be characterized as more than 
"severe."  In this regard, Dr. Aglietti noted flexible pes 
planus in September 1997.  Dr. Deutsch, although noting 
calcaneal spurring and cystic deterioration of the tibial 
sesamoid, diagnosed acute tibial sesamoiditis of the left 
first metatarsal and acute bursitis of the right calcaneus in 
October 1997.  Further, Dr. Gotlin, in his November 1997 
evaluation, although observing pes planus, and tenderness, 
did not believe that the veteran was disabled from working as 
a conductor.  

Thus, marked pronation or marked inward displacement has not 
been shown.  Although the veteran exhibits tenderness on 
parts of the plantar surfaces of the feet, it has not been 
described as "extreme."  Moreover, on more than one 
occasion, the complaints of pain were felt to be in excess of 
the objective symptoms.  No muscle spasms have been noted.  
Although the veteran states that his symptoms are not 
improved by orthopedic shoes or appliances, he has not 
exhibited any of the "pronounced" symptoms.  Additionally, 
it is not known whether the veteran has worn the appliances 
as directed; on one examination, he brought them in a 
backpack.  

Also for consideration is the extent to which factors such as 
pain on motion, weakened movement, excess fatigability, lost 
endurance, swelling or incoordination, cause functional 
impairment.  See 38 C.F.R. §§ 4.40, 4.45 (1998), DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  However, the veteran is 
currently in receipt of a 30 percent rating, which 
contemplates "pain on manipulation and use accentuated."  
Since he does not have objective evidence of marked 
deformity, swelling on use, or characteristic callosities, it 
appears that the 30 percent rating is justified chiefly on 
the basis of pain.  There is no other evidence of functional 
impairment; for instance, all examinations that have 
addressed the matter have noted that there is no atrophy of 
any of the musculature of the lower extremities, and no 
weakness has been demonstrated.  Moreover, when evaluating 
functional loss due to pain, "adequate pathology" is 
contemplated.  38 C.F.R. § 4.40 (1999).  As discussed above, 
the veteran's complaints of pain have been noted to be far in 
excess of the objective findings.  Additionally, the veteran 
does not have any objectively identified joint abnormality, 
such as arthritis, as is contemplated by 38 C.F.R. § 4.45 
(1999).  Consequently, additional compensation based on 
functional loss due to pain is not warranted.  Accordingly, a 
question as to which of two evaluations to apply has not been 
presented, and the disability picture does not more nearly 
approximate the criteria required for the next higher rating.  
38 C.F.R. § 4.7 (1999).

Preliminary review of the record reveals that the RO 
expressly declined referral of the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for the assignment of an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1) (1999).  This regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extra-schedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).
  

ORDER

Service connection for residuals of frostbite of the left 
foot, to include fungus and loss of the third toenail, is 
denied.

The claim of entitlement to service connection for a low back 
disability is well grounded.  To this extent only, the appeal 
is granted.

An evaluation in excess of 30 percent for pes planus is 
denied.


REMAND

Because the claim of entitlement to service connection for a 
low back disability is well grounded, VA has a duty to assist 
the appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  This includes 
obtaining relevant records and providing an examination, 
where, as in this case, such are appropriate.  In this 
regard, the evidence of record only shows treatment for back 
complaints beginning in 1997, at which time the veteran 
reported a two- to three- year history of back pain.  He also 
reported that the initial treatment provider had attributed 
the onset of the back pain to pes planus.  Inasmuch as the 
only medical evidence currently of record containing such a 
conclusion is, as discussed above, ambiguous, this evidence 
would be highly probative.  In this regard, now that the case 
has reached the merits stage, the credibility and weight of 
the evidence must be assessed, 

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The RO should request that the 
veteran provide a list containing the 
names, locations, and dates of treatment 
of any physicians, hospitals, or 
treatment centers who have provided him 
with treatment for low back complaints 
from 1994 to September 1997, particularly 
those who have expressly found his low 
back condition to have been related to 
his service-connected pes planus.  After 
securing necessary authorizations, the RO 
should obtain the records of any 
identified treatment.  If private 
treatment is reported and those records 
are not obtained, the veteran and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1999).

2.  The veteran should be scheduled for 
examination by a VA orthopedic specialist 
to determine (1) whether the veteran 
currently has a chronic low back 
disability, and (2) whether any such 
disability so diagnosed was caused by or 
aggravated by service-connected pes 
planus.  If no low back disability is 
found to be currently present, the 
examiner should review the September 1997 
report from F. Morgera, D.C., which noted 
that X-rays had shown mild convexity of 
the lumbosacral spine, the report from R. 
Gotlin, D.O., dated in November 1997, 
describing a "rather mild biomechanical 
aberration," and the information provided 
to the employer by A. Merola, M.D., in 
October 1997, as well as his evaluation 
report, noting low back pain/strain 
syndrome secondary to "poor foot 
mechanics," and express an opinion as to 
whether any of those diagnoses were 
causally related to pes planus, including 
having been aggravated by pes planus.  If 
indicated, any studies needed to address 
the above questions, or to resolve 
questions raised by the examination, 
should be accomplished prior to a final 
opinion.  Prior to conducting the 
examination, the examiner should be 
provided a copy of this remand and the 
veteran's claims folders for review.  The 
examiner should indicate in the 
examination report that this has been 
accomplished.  All conclusions should be 
explained in detail, and the evidence 
relied upon for the conclusions should be 
identified, as the supporting statements 
are essential to the Board's 
determination.  

3.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report(s).  If the requested 
examination(s) does not include fully 
detailed descriptions of pathology and all 
test reports, special studies or adequate 
responses to the specific opinions 
requested, the report(s) must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999); see also Stegall v. West, 11 Vet. 
App. 268 (1999). 

4.  The RO should then readjudicate the 
veteran's claim, with application of all 
appropriate laws and regulations, and 
consideration of any additional information 
obtained as a result of this remand, 
including the VA examination.  If the 
decision with respect to the claims remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and with a 
reasonable period of time within which to 
respond thereto.  

The claims folder should then be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  He has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 

(1999).  The purposes of this REMAND are to obtain additional 
information and to comply with all due process 
considerations.



		
JEFF MARTIN
	Member, Board of Veterans' Appeals



 

